Citation Nr: 1028300	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1959 
and from October 1961 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.


FINDING OF FACT

The Veteran's tinnitus was caused or aggravated by the Veteran's 
active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5  Vet. App. 91, 
93 (1993).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

In this case, the Veteran contends that he suffers from tinnitus.  
In his Application for Compensation and/or Pension, dated June 
2005, the Veteran stated that these symptoms were the result of 
experiencing the explosive shock of Howitzers, mortars, and tank 
guns while in active service.  In a statement, submitted at the 
same time, the Veteran stated that he experienced the "ringing 
of nonexistent telephones that never stop."

Service treatment records are absent for any complaints of or 
treatment for tinnitus.  A separation report of medical 
examination from the Veteran's first period of service from 
January 1959 indicated a normal clinical evaluation of the 
Veteran's ears.  At that time, an auditory examination was not 
conducted.  In an associated report of medical history, the 
Veteran indicated that he did not have or ever had ear trouble.

In a separation report of medical examination from the Veteran's 
second period of service from January 1962, the Veteran again had 
a normal clinical evaluation of his ears.  Results from an 
audiology examination conducted at the time was limited, however, 
it was notated that the Veteran's audio was normal.

These service treatment records tend to show that the Veteran did 
not have tinnitus during service and weigh against him claim for 
service connection.

The Veteran underwent a VA audiology examination in March 2005.  
There, the examiner noted that the Veteran had a history of 
reported tinnitus.  The examiner did not provide an opinion as to 
the etiology of the Veteran's reported tinnitus.  It was also 
noted that the Veteran had a post-service occupation of truck 
driving.

In a May 2010 personal hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he underwent eight weeks of 
basic infantry training, qualifying on the rifle range and 
qualifying weapons.  During the second eight weeks, he was 
assigned as a radio operator for a forward observer for the 
mortars and heavy weapons company.  See Hearing transcript at 3-
4.

The Veteran also testified that he was not issued any type of 
hearing protection when he was exposed to the constant, loud 
noises in the military.  Hearing transcript at 4.  He described 
that the ringing in his ears was always there but he did not pay 
attention to it because he thought it was something he had to 
live with.  Hearing transcript at 5.

Throughout the appeal process, the Veteran has remained 
consistent in his statements that he was exposed to loud noises 
during his service and has had ringing in his ears since service.  
While the Veteran's DD214 and personnel records are not of 
record, the Veteran's service treatment records indicated that he 
served with the 28th Infantry during his first period of service 
in the Army and with the 3rd Howitzer Battalion, 211th Artillery 
during his second period of service.  These records support the 
Veteran's contention that he had considerable noise exposure in 
service.

The Board finds that there is evidence both for and against the 
Veteran's claim.  While there is no evidence of tinnitus in 
service, the Veteran has described significant military noise 
exposure, with limited post-service noise exposure.

The Board also finds no evidence of record impeaching the 
Veteran's allegation of continuity of symptomatology since 
service.  With consideration of the evidentiary value that may be 
assigned to the Veteran's lay descriptions under Jandreau, Layno, 
and Barr, the Board resolves reasonable doubt in favor of the 
Veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


